Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 14, 2022

The Court of Appeals hereby passes the following order:

A22A1292. JERRY LEE THOMAS, III v. CITY OF HINESVILLE.

      After the Municipal Court of Hinesville adjudicated Jerry Lee Thomas, III,
guilty of a traffic offense, Thomas appealed to the superior court. The superior court
affirmed, and Thomas filed this direct appeal. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions in
traffic cases must be initiated by filing an application for discretionary appeal. See
OCGA § 5-6-35 (a) (1), (b); Brown v. City of Marietta, 214 Ga. App. 840, 842 (1)
(449 SE2d 540) (1994). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Thomas’s failure to comply with the discretionary appeals
procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/14/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.